Order, Supreme Court, New York County (Jane S. Solomon, J), entered April 20, 2007, insofar as it found defendants guilty of criminal and civil contempt, unanimously reversed, on the law and the facts, without costs, and plaintiffs application to hold defendants in contempt denied.
The injunction that defendants allegedly disobeyed was not clear and unequivocal enough to warrant a contempt finding (see e.g. Gerelli Ins. Agency, Inc. v Gerelli, 23 AD3d 341 [2005]; Howard S. Tierney, Inc. v James, 269 App Div 348, 354-355 [1945]). “At best, the order . . . was ambiguous” (Lubitz v Mehlman, 187 AD2d 97, 103 [1993], lv dismissed 82 NY2d 705 [1993]), and “[a]ny ambiguity in the court’s mandate should be resolved in favor of the would-be contemnor” (Richards v Estate of Kaskel, 169 AD2d 111, 122 [1991], lv dismissed in part and denied in part 78 NY2d 1042 [1991]). Concur—Lippman, P.J., Tom, Andrias and Saxe, JJ.